13‐889‐cv
Pippins v. KPMG




                       UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT
                                                               

                                   August Term, 2013

                  (Argued: February 5, 2014       Decided: July 22, 2014)

                                  Docket No. 13‐889‐cv
                                                                     

     KYLE PIPPINS, individually and on behalf of all others similarly situated, JAMIE
    SCHINDLER, individually and on behalf of all others similarly situated, EDWARD
         LAMBERT, individually and on behalf of all others similarly situated,

                                                                  Plaintiffs‐Appellants,

                                 LISA B. FRALEY, ET AL., 

                                                                  Plaintiffs,

                                            — v. — 

                                         KPMG LLP, 

                                                                     Defendant‐Appellee.*
                                                                      



*
   The Clerk of Court is respectfully directed to amend the official caption in this
case to conform with the caption above.

                                                  1
B e f o r e:

                   LEVAL, CALABRESI, and LYNCH, Circuit Judges.

                               __________________

       Plaintiffs‐Appellants Kyle Pippins, Jamie Schindler, and Edward Lambert,

each individually and on behalf of others similarly situated (“plaintiffs”) sued

Defendant‐Appellee accounting firm KPMG LLP for unpaid overtime wages

under the Fair Labor Standards Act (“the FLSA”), 29 U.S.C. §§ 201‐219.  The

United States District Court for the Southern District of New York (Colleen

McMahon, Judge) granted KPMG’s motion for summary judgment on the ground

that plaintiffs, employed as entry‐level accountants, were learned professionals

exempt from the FLSA’s overtime provisions under 29 U.S.C. § 213(a)(1).  As the

record reveals that plaintiffs were employed in a field of science and learning,

that they relied on knowledge customarily acquired by prolonged specialized

instruction, and that their work involved consistent exercise of professional

judgment, see 29 C.F.R. § 541.301, we conclude that plaintiffs were learned

professionals.

       AFFIRMED.




                                         2
                                                                

             JUSTIN  M.  SWARTZ  (Rachel  M.  Bien,  Deirdre  A.  Aaron,  on  the  brief),
                   Outten  &  Golden  LLP,  New  York,  New  York,  for  Plaintiffs‐
                   Appellants.

             CARTER G. PHILLIPS (Michael C. Kelley, Jennifer Altfeld Landau, Eric D.
                  McArthur,  Eamon  P.  Joyce,  on  the  brief),  Sidley  Austin  LLP,
                  Washington, DC, for Defendant‐Appellee.

                                                                 

GERARD E. LYNCH, Circuit Judge:

      The Fair Labor Standards Act (“the FLSA”), 29 U.S.C. §§ 201‐219, protects

“the minimum standard of living necessary for health, efficiency, and general

well‐being of workers.”  Id. § 202(a).  To this end, the FLSA mandates, inter alia,

that employers pay additional compensation at a higher rate to employees who

work more than forty hours per week.  Id. § 207(a)(1).   However, the FLSA

exempts employees employed “in a bona fide . . . professional capacity” from its

overtime provisions.  Id. § 213(a)(1).  Department of Labor regulations require

that, to qualify for the “learned professionals” exemption, “an employee’s

primary duty must be the performance of work requiring advanced knowledge

in a field of science or learning customarily acquired by a prolonged course of

specialized intellectual instruction.”  29 C.F.R. § 541.301(a).  This case requires us


                                                 3
to determine whether junior employees at a major accounting firm who received

substantial specialized education as accountants, were designated as accountants

by their employer, performed entry‐level accounting tasks, and are automatically

promoted to a more senior accounting position after two years of satisfactory

employment qualify for the learned profession exemption.  We hold that they do,

and thus are exempt from the FLSA’s overtime requirements.

                                 BACKGROUND

      Plaintiffs‐appellants Kyle Pippins, Jamie Schindler, and Edward Lambert

(“plaintiffs”) were employed as “Audit Associates” by their former employer,

defendant‐appellee KMPG LLP.  They brought this action in the United States

District Court for the Southern District of New York, on behalf of themselves and

others similarly situated, alleging that they regularly worked more than forty

hours per week yet did not receive overtime compensation as required by the

FLSA.  KPMG argued that because plaintiffs worked as accountants, one of the

learned professions specifically identified in the regulations as “a field of science

or learning,” id. §§ 541.301(c), (e)(5), they were exempt from the FLSA overtime

provisions, and thus were not entitled to overtime compensation.  




                                          4
      The District Court (Colleen McMahon, Judge), in a thorough and thoughtful

51‐page opinion, concluded that because plaintiffs were employed as

accountants, a profession in a field of advanced science and learning, deployed

knowledge that is customarily acquired by a prolonged course of specialized

education, and exercised professional discretion and judgment, they were exempt

from the FLSA provisions.  It thus granted KPMG’s motion for summary

judgment, denied plaintiffs’ motion for partial summary judgment, and

dismissed pendent state law claims without prejudice.  Plaintiffs timely

appealed, and upon de novo review of the district court’s grant of summary

judgment, Swatch Grp. Mgmt. Servs. Ltd. v. Bloomberg L.P., ‐‐‐ F.3d ‐‐‐, ‐‐‐, 2014

WL 2219162, at *4 (2d Cir. May 30, 2014), we now affirm.  

                                  DISCUSSION

      The FLSA excludes from its overtime provisions certain classes of workers,

including those employed as “professional[s].”  29 U.S.C. § 213(a)(1).  That

exemption requires that the workers’ “primary duty . . . be the performance of

work requiring advanced knowledge in a field of science or learning customarily

acquired by a prolonged course of specialized intellectual instruction.”  29 C.F.R.

§ 541.301(a).  The defining regulations impose a three‐pronged test to determine


                                         5
whether a primary duty qualifies for the exemption: the work must be (1)

“predominantly intellectual in character, and . . . requir[e] the consistent exercise

of discretion and judgment,” id. § 541.301(b); (2) in a “field of science or

learning,” which includes accounting, id. § 541.301(c); and (3) of a type where

“specialized academic training is a standard prerequisite for entrance into the

profession,” id. § 541.301(d).

      All three prongs must be satisfied for the learned professional exemption

to apply, and FLSA exemptions are to be “narrowly construed against the

employers seeking to assert them and their application limited to those

establishments plainly and unmistakably within their terms and spirit.”  Bilyou

v. Dutchess Beer Distribs., Inc., 300 F.3d 217, 222 (2d Cir. 2002), quoting Arnold v.

Ben Kanowsky, Inc., 361 U.S. 388, 392 (1960).  Regarding the application of the

exemption to accountants specifically, the regulations elaborate:

             Certified public accountants generally meet the duties
             requirements for the learned professional exemption. In
             addition, many other accountants who are not certified
             public accountants but perform similar job duties may
             qualify as exempt learned professionals.  However,
             accounting clerks, bookkeepers and other employees
             who normally perform a great deal of routine work
             generally will not qualify as exempt professionals.  

29 C.F.R. § 541.301(e)(5).  

                                          6
      Plaintiffs do not dispute that they worked in the field of accounting, and

that the second requirement for application of the exemption is satisfied.  They

contend, however, that the other two requirements are not satisfied, arguing that

their work does not require specialized academic training or involve the

consistent exercise of advanced knowledge or professional judgment.  Plaintiffs

contend that Audit Associates receive all the training necessary to perform their

function after their arrival at KPMG, rather than through a prior course of

intellectual instruction, and that they do not exercise specialized knowledge or

professional discretion in performing their duties because they primarily perform

low‐level, routine work.  KPMG responds that Audit Associates, while entry‐

level, perform tasks that require the informed judgment characteristic of the

accounting profession, and rely on skills and knowledge obtained through

specialized prior education directed towards professional accountancy

accreditation.

I.    Standard of Review

      On summary judgment we “review [the] district court’s grant of summary

judgment de novo, resolving all ambiguities and drawing all reasonable

inferences against the moving party.”  Swatch Grp.,  ‐‐‐ F.3d at ‐‐‐, 2014 WL


                                         7
2219162, at *4.  We will affirm only if “there is no genuine dispute as to any

material fact and . . . the movant is entitled to judgment as a matter of law.”  Id,

quoting Fed. R. Civ. P. 56(a).  

      “The exemption question under the FLSA is a mixed question of law and

fact.  The question of how the employees spent their working time is a question

of fact.  The question of whether their particular activities excluded them from

the overtime benefits of the FLSA is a question of law.”  Ramos v. Baldor

Specialty Foods, Inc., 687 F.3d 554, 558 (2d Cir. 2012) (citation, internal quotation

marks, alterations, and ellipses omitted).

      In this case, our inquiry is greatly simplified by the lack of disagreement

between plaintiffs and KPMG regarding the types of tasks performed by Audit

Associates.  Both sides agree that Audit Associates are the most junior members

of engagement teams, which produce auditor’s reports containing, most

critically, the auditor’s opinion.  Both sides further agree that, in line with their

junior status, Audit Associates perform the lowest‐level audit tasks, receiving

instruction and supervision from senior members of the teams, and that Audit

Associates’ contributions to audit reports are reviewed and processed by more

senior members of the audit team hierarchy before being assimilated into final


                                           8
audit report products. The Audit Associates’ typical duties consist of inventory

observation (the counting, recording, and checking of client’s physical

inventory), walkthroughs (reviews with clients of the clients’ procedures for

financial reporting), and preparation of work papers (documents which

enumerate the audit process and review client controls).  Audit Associates are

typically promoted to Senior Associate after two years of satisfactory service.

      Thus, the parties agree that Audit Associates’ work is primarily concerned

with tasks that contribute to the production of work product – audit opinions –

characteristic of the profession of accountancy.  What the parties dispute is

whether Audit Associates’ work is so “pre‐determined, ” Appellant’s Br. at 10,

and whether supervision and review of work product by more senior members

of KPMG is so pervasive that Audit Associates never exercise the professional

judgment characteristic of accountancy.  

      Similarly, the parties essentially agree on the educational requirements

nominally demanded by KPMG, and on the educational qualifications actually

possessed by the Audit Associates KPMG hires.  Nor is there any dispute about

the nature of the training KPMG provides to newly hired Audit Associates; the

training materials are set forth in the record.  What the parties dispute is the


                                          9
extent to which the training, or the work actually performed by Audit Associates,

was based on or required the educational background possessed by those hired

for the job.

       While the plaintiffs labor strenuously to turn these remaining disputes into

issues of fact that preclude summary judgment, they are not.  The tasks

performed by and educational requirements expected of the plaintiffs and other

Audit Associates are essentially agreed by the parties; what is in dispute is

whether those tasks “exclude[] them from the overtime benefits of the 

FLSA[, which] is a question of law.”  Ramos, 687 F.3d at 558, quoting Icicle

Seafoods, Inc. v. Worthington, 475 U.S. 709, 714 (1986).  We thus turn to that

question.

II.    Work Requiring Advanced Knowledge

       A.      The Advanced Knowledge Requirement 

       We have not yet had occasion to elaborate on the meaning of the

“advanced knowledge” prong of the learned professional exemption.  The

relevant regulation states that the requirement that professional work demands

advanced knowledge is satisfied when the work is “predominantly intellectual”

in character and “require[s] the consistent exercise of discretion and judgment, as


                                         10
distinguished from performance of routine mental, manual, mechanical or

physical work.”  29 C.F.R. § 541.301(b).  Such work is “generally” characterized

by the use of advanced knowledge “to analyze, interpret or make deductions

from varying facts or circumstances.”  Id.  

      As the regulation explicitly identifies “certified public accountants” and

those who “perform similar job duties” as learned professionals, id.

§ 541.301(e)(5), if the plaintiffs actually worked in such a capacity, there is little

doubt their work was “predominantly intellectual” for the purposes of the

exemption.  See Hendricks v. J.P. Morgan Chase Bank, N.A., 677 F. Supp. 2d 544,

553 (D. Conn. 2009) (noting that if plaintiffs were “in fact, [working as] bona fide

professional accountant[s], then there is little doubt that the professional

exemption applies”).   The regulation cautions, however, that “accounting clerks,

bookkeepers, and other employees who normally perform a great deal of routine

work generally will not qualify as exempt professionals.”  29 C.F.R.

§ 541.301(e)(5).   Plaintiffs contend that their work is merely routine, and that

they do not exercise the kind of discretion and judgment requisite for the

exemption.

      The nature of “discretion and judgment” in the context of the professional


                                           11
exemption does not receive further elaboration in the regulations, though the

parallel requirement of “discretion and independent judgment” in the

administrative work exemption to the FLSA, id. § 541.200(a)(3), is described in

further detail, id. § 541.202.  We have considered that aspect of the administrative

work exemption, and concluded that in that context, the deployment of

discretion and judgment is manifested by the “authority to formulate, affect,

interpret, or implement [the employer’s] management policies or its operating

practices,” by “involv[ment] in planning [the employer’s] long‐term or short‐

term business objectives,” or by the carrying out of major assignments or

committing major financial resources in the conduct of the employer’s business. 

In re Novartis Wage & Hour Litig., 611 F.3d 141, 155‐56 (2d Cir. 2010), abrogated

on other grounds by Christopher v. SmithKline Beecham Corp., 132 S. Ct. 2156

(2012).  In interpreting the meaning of “discretion and judgment” in the

professional exemption context, two of our sister circuits have, at least implicitly

and without much discussion, imported elaboration of the similar term in the

administrative work exemption.  See De Jesús‐Rentas v. Baxter Pharm. Servs.

Corp., 400 F.3d 72, 74 (1st Cir. 2005); Rutlin v. Prime Succession, Inc., 220 F.3d

737, 743 (6th Cir. 2000).  


                                          12
      We conclude, however, that the a worker’s application of broad discretion

in the course of general corporate decision‐making is of a different character than

the professional discretion based on expertise in a particular field that is

characteristic of the learned professions.  In the context of administrative work,

the standard serves to identify, from among the many workers whose jobs could

generally be characterized as “administrative,” those who perform duties

primarily directed towards “management or general business operations,” 29

C.F.R. § 541.200(a)(2).  See In re Novartis, 611 F.3d at 156 (identifying as

indicative of the “discretion and independent judgment” of the administrative

work exemption the “authority to negotiate and bind [a company] on any

significant matters, or . . . authority to waive or deviate from [the company’s]

established policies and procedures without its prior approval”).  Learned

professionals, however, particularly those working for firms that provide

professional services to other businesses, need not exercise management

authority to operate as professionals; what matters is whether they exercise

intellectual judgment within the domain of their particular expertise.

      Moreover, as the Seventh Circuit has recognized, the language of the two

sections is differentiated in that the administrative workers must show


                                          13
“independent judgment” to qualify for the exemption, while the definition of the

learned profession exemption omits that adjective.  Piscione v. Ernst & Young,

L.L.P, 171 F.3d 527, 535‐36 (7th Cir. 1999), quoting 29 C.F.R. § 541.207(d)(1). 

Federal courts that have addressed whether workers designated as accountants

qualify as learned professionals have asked whether those workers applied

accounting knowledge to exercise discretion and judgment.  See, e.g., Hendricks,

677 F. Supp. 2d at 553 (basing an inquiry of if a worker was an accountant for the

purposes of the professional exemption by considering “the application of

accounting knowledge and the use of discretion and judgment”); In re KPMG

Wage & Hour Litig., No. CV 07‐4396‐JFW (CWx), 2012 WL 5416939, at *8 (C.D.

Cal. Oct. 19, 2012) (considering worker’s deployment of judgment and discretion

to determine if she worked as accountant).  

      Most importantly, the Secretary of Labor has recognized that the discretion

and judgment standard for the professional exemption is “less stringent” than the

discretion and independent judgment standard of the administrative exemption. 

Defining and Delimiting the Exemptions for Executive, Administrative,

Professional, Outside Sales and Computer Employees, the Preamble to the 2004

Final Rule, 69 Fed. Reg. 22122, 22151 (April 23, 2004).  Unlike the managerial


                                          14
decision‐making typical of the administrative exemption, the professional

exemption is characterized by “appl[ication] [of] special knowledge or talents

with judgment and discretion.”  Id., quoting 29 C.F.R. § 541.305(b).   While “the

Department of Labor’s interpretations of its own regulations are not binding and

do not have the force of law, . . . we will generally defer to an agency’s

interpretation of its own regulations so long as the interpretation is not plainly

erroneous or inconsistent with the law.”  Ramos, 687 F.3d at 559 (citation, internal

quotations marks, and ellipses omitted).  Thus, while the administrative

exemption may provide helpful guidance in identifying some of the

characteristics of professional discretion and judgment, we decline to apply the

administrative exemption standard uncritically to the learned profession

exemption.  

      With this background in mind, we turn to the substance of the professional

exemption’s advanced knowledge requirement.  While there is a lack of

precedent in this circuit on the topic, the decisions of other courts provide

considerable guidance for analyzing 29 C.F.R. § 541.301(a).        

      Central to the advanced knowledge inquiry are “the importance of the

duties, the frequency with which they require the employee to exercise


                                         15
discretion, and the relative freedom of the employee from supervision, as well as

the percentage of time the employee spends performing them.”  Piscione, 171

F.3d at 545.  A review of the most analogous cases suggests that workers apply

discretion in the application of advanced knowledge when they interpret and

analyze information central to the practice of the profession.   

      For example, in concluding that a human resources consultant who dealt

with financial planning and performed “both routine and complex tasks . . . [and]

frequently . . . exercise[d] discretion with regard to the analysis of data,” id. at

545, was a learned professional, the Seventh Circuit stated that “[a]n employee

may be required to collect information, but would still be within the professional

exemption if he had to interpret that data as well.”  Id. at 543.  The Sixth Circuit

similarly stated that pharmacists who “analyze[d], approve[d], and fill[ed]

prescription requests” were learned professionals, even when guided by

standardized instructions, so long as they “maintain[ed] discretion to decide

when to depart from the [standard operating procedures]” in the service of

patient health.  De Jesús‐Rentas, 400 F.3d at 76.  

      Other circuits have found that the learned professional exemption applied

to workers who made independent decisions even if they were expected to


                                           16
follow established guidelines and standards.  See, e.g., Owsley v. San Antonio

Indep. Sch. Dist., 187 F.3d 521, 526‐27 (5th Cir. 1999) (athletic trainers learned

professionals when they could make immediate decisions regarding treatment

and medical condition of athletes); Rutlin v. Prime Succession, Inc., 220 F.3d 737,

742‐43 (6th Cir. 2000) (director of funeral home learned professional because he

made decisions regarding treatment of bodies, supervision of funerals, and

embalming process).  Thus, the application of advanced knowledge take one of

two forms: substantive interpretation of data (as in Piscione and De Jesús‐

Rentas); or meaningful decision‐making capacity, even if only over relatively

quotidian decisions, characteristic of a member of the profession (as in Owsley

and Rutlin). 

      Such cases also provide useful guidance on the attributes of a job that do

not deprive a worker of the discretion and judgment characteristic of a learned

professional.  “Even if an employee’s responsibilities require her to engage in

some routine work, the position may be classified as coming within the

professional exemption.”  Piscione, 171 F.3d at 543.  See also Rutlin, 220 F.3d at

738‐39 (worker found to be learned professional on summary judgment even

where duties included “chores such as receiving and directing flower deliveries,


                                          17
arranging for newspaper notices, mowing the lawn, and cleaning the funeral

home”).  Thus, the fact that Audit Associates spent some time performing “non‐

judgmental” or “clerical and administrative” tasks, Appellant’s Br. at 13, does not

in itself defeat their classification as learned professionals.  

      Similarly, workers may be found to exercise professional judgment even

when their discretion in performing their core duties is constrained by formal

guidelines, or when ultimate judgment is deferred to higher authorities.  In

De Jesús‐Rentas, pharmacists were found to exercise discretion and judgment

despite working under the guidance of “Standard Operating Procedures,”

because they exercised discretion to deviate from the procedures, and because

they participated in the creation of the guidelines.  400 F.3d at 76.  Similarly, in

Owsley athletic trainers did not lack discretion and judgment even though they

generally performed their duties within “standard treatment guidelines” and

“act[ed] under the supervision and the direction of the team physician.”  187 F.3d

at 526.  Because there was no “immediate expectation of physician intervention”

and “no evidence that the physicians supervise the trainers’ activities at all times,

or even most of the time,” the trainers exercised discretion through making

discrete decisions dependent on specialized knowledge.  Id. at 527.


                                           18
      The same decisions also inform the distinct meaning of “work requiring

advanced knowledge” in the learned professions exemption.  The plaintiffs in

those cases – all decided on summary judgment – were all deemed to deploy

advanced knowledge because their work involved decision‐making characteristic

of the role of a member of the particular profession at issue.  The funeral director

in Rutlin, for example, was deemed to exercise discretion in the acts of running a

funeral home and embalming bodies – the tasks required of a professional “in his

field.”  220 F.3d at 743.   Likewise, the athletic trainers in Owsley made the types

of sports medicine decisions that might be expected of athletic trainers, and the

pharmacists in De Jesús‐Rentas used their specialized knowledge of chemistry

and pharmacology to determine when a prescription might harm patient health –

precisely the type of judgment one might expect pharmacists to make in their

professional capacity.   Thus, unlike the administrative exemption, where the

exercise of discretion requires engagement with “management policies or

operating practices,” or other conduct typical of business management, In re

Novartis, 611 F.3d at 155, the professional exemption requires the exercise of

judgment characteristic of the learned profession at issue.  

      Thus, we take from our sister circuits’ decisions the sensible proposition


                                         19
that the learned professions exemption applies if workers rely on advanced

knowledge of their specialty to exercise discretion and judgment that is

characteristic of their field of intellectual endeavor.  This interpretation accords

with the plain language of the regulations as well as with the Supreme Court’s

instruction that the FLSA’s “emphasis on the capacity of the employee counsels

in favor of a functional, rather than a formal, inquiry, one that views an

employee’s responsibilities in the context of the particular industry in which the

employee works,”  Christopher, 132 S. Ct. at 2170 (internal quotation marks

omitted), and the Secretary of Labor’s “continu[ed] . . . agree[ment] that a prime

characteristic of professional work is the fact that the employee does apply his

special knowledge with discretion and judgment,” Defining and Delimiting the

Exemptions, 69 Fed. Reg. at 22151, quoting 29 C.F.R. § 541.305(b) (internal

quotation marks omitted).

      B.     Advanced Knowledge in the Profession of Accounting

      Because it is explicitly identified as such, 29 C.F.R. §§ 541.301(c), (e)(5), we

need not inquire whether accountancy has a sufficiently intellectual character to

qualify as a learned profession.  We must still, however, identify what qualities

are characteristic of the work of an accountant.  


                                          20
      There is little case law describing the nature of the professional discipline

of accountancy.  There appears to be little dispute, however, that central to the

profession is the application of “appropriate professional skepticism . . . an

attitude that includes a questioning mind and a critical assessment of audit

evidence and requires an ongoing questioning of whether the information and

evidence obtained suggests that a material misstatement due to fraud has

occurred.”  In re KPMG Wage & Hour Litig., 2012 WL 5416939, at *7, quoting

Generally Accepted Auditing Standards (GAAS) AU § 316.12 (internal quotation

marks, ellipses, and brackets omitted).  Thus, in order to qualify as professional

accountants, the “primary duty,” 29 C.F.R. § 541.301(a), of workers must be the

deployment of such skepticism to ensure the integrity of the financial accounting

process, and their individual tasks must typically involve the exercise of such

professional skepticism.  However, the merely occasional exercise of such

professional judgment, which does not constitute a primary duty, will not suffice. 

See Hendricks, 677 F.Supp. 2d at 553‐54.  Nor will a worker who deals with the

tabulation of data demonstrate professional skepticism merely by noting and

reporting irregularities or errors in the process of tabulation.  See Brock v. Nat’l

Health Corp., 667 F.Supp. 557, 567 (M.D. Tenn. 1987) (“Any ordinary bookkeeper


                                          21
would make inquiries about abnormalities in the ledgers.”). 

      Thus, the “professional skepticism” indicative of the profession of

accounting consists of a substantive attention to, and awareness of, the content of

audit and financial materials, and the duty and ability to identify irregularities

therein.   A worker demonstrates professional skepticism as an accountant, and

therefore exercises the discretion and judgment of a professional, when in the

performance of audit‐ and accountancy‐related tasks, the worker is expected to

be specially and knowledgeably attentive to the possibility of accounting

impropriety or financial irregularity.  This quality is akin to the duty to perform

interpretation or analysis of data identified as characteristic of the learned

professions by our sister circuits, particularly in Piscione and De Jesús‐Rentas.   

      C.     The Work of Audit Associates

      As discussed above, there is no dispute that Audit Associates at KPMG

perform work central to the execution of audits – inventory observations,

walkthroughs, and preparations of work papers that review audit procedures

and client controls.  Plaintiffs acknowledge that Audit Associates are expected to

practice “professional skepticism” in the discharge of these duties, but argue that

they “understood professional skepticism to mean bringing any errors to the


                                          22
attention of more senior team members, taking care in performing their work,

being professional in communication, asking questions and not doing something

‘mindlessly’, and acting in a ‘conservative and ethical manner.’”  Appellant’s Br.

at 14‐15.  However, the plaintiffs’ characterization of the professional skepticism

expected from them, which seeks to minimize their use of advanced knowledge

and exercise of judgment and discretion, has little bearing on our inquiry.  The

critical question, rather, is whether the undisputed facts demonstrate that Audit

Associates practice professional skepticism, in the sense of the judgment

characteristic of accountants.  

      Plaintiffs do not dispute that the types of foundational accounting tasks the

Audit Associates perform would require the employment of advanced

knowledge of accounting were they performed with sufficient independence.2 

Rather they argue that the circumstances in which Audit Associates performed



2
   That Audit Associates perform these core accounting tasks of walkthroughs,
inventory observations, and testing controls differentiates this case from two
district court cases which found financial workers to not to be accountants.  The
plaintiffs in both Hendricks, 677 F. Supp. 2d at 553, and Brock, 667 F. Supp. at
560, worked primarily with documents and had little client contact, reviewing
financial statements and performing data entry on logs.  There is no argument
nor evidence here that the Audit Associates are primarily employed in such a
bookkeeper‐like capacity. 

                                         23
these tasks deprived them of the discretion that would require use of this

advanced knowledge.  To support that argument, plaintiffs cite two attributes of

Audit Associates’ actual employment: that most of their work is routine, with

heavy dependence on guidelines and templates, and that there is pervasive

supervision culminating in the extensive review of any work product.

      Plaintiffs argue that their work is devoid of any application of specialized

skill or knowledge, and that KPMG’s instructions reduce any complex task to

routine increments.  Thus, they claim that Audit Associates do no more than rely

on “common sense,” Appellant’s Br. at 11, 30, 43, to identify possible risks or

“unusual transactions,” J. A. at 2082.  Rather than exercise any discretion, the

Audit Associates “simply perform the audit steps that are assigned to them.” Id.

at 2032.  Plaintiffs further state that the observations central to the performance of

Audit Associates’ duties are “obvious,” id. at 2012 (“It is obvious when inventory

is stale or obsolete.”), and that “Audit Associates do not review or consider the

audit evidence they gather,” id. at 2032.   

      In denigrating the work performed by Audit Associates, plaintiffs rely

heavily on the effect of the resources available to them – including templates, a

computer program that provides guidance on the audit steps, and prior work


                                          24
papers, which Audit Associates are expected to review and update – which are

expected to homogenize both the auditing process and their work product.  They

further argue that the actual steps Audit Associates perform – “filling out

template form[s],” obtaining client documentation and interviewing clients

regarding it, and documenting those activities – are not sufficiently intellectual in

character to reflect the exercise of discretion. Appellant’s Br. at 33; J. A. at 2069.  

      Certainly, there can be no dispute that, as the most junior level members of

the accounting hierarchy, Audit Associates are “entry level employees who lack”

the “extensive experience” possessed by more senior members of audit teams,  J.

A. at 2060, and thus are more likely to rely on the guidance of reference materials. 

It does not follow, however, that because they are the most junior members of the

team, they fail to rely on an advanced knowledge of accountancy.  Indeed, the

facts presented by plaintiffs indicate a role for Audit Associates that undermines

the plaintiffs’ trivializing characterization of their work.    

      Contrary to plaintiffs’ assertion that they never employ advanced

knowledge in their work, the agreed‐upon facts make evident that judgment of

the type characteristic of trained accountants is at least sometimes a part of Audit

Associates’ work.  Plaintiffs admit that “Audit Associates may, at times, be the


                                           25
only member of the engagement team present for a less complicated inventory

observation.”  Id. at 2062.  Moreover, plaintiffs assert that “[a]pproximately

eighty percent of the time, the in charge of the overall audit is a Senior

Associate,” and that “First‐year Audit Associates serve as the in‐charge of the

overall audit between 0 to 5 percent of the time.”  Id. at 2099.3  That even first‐

year Audit Associates fulfill these roles as part of KPMG’s typical practice

undermines the blanket statements regarding the level of rote guidance and

micromanagement associated with their work.  Furthermore, that Audit

Associates regularly serve as the only member of an audit team present for an

inventory observation or are on occasion designated as in‐charge of an audit

refutes plaintiffs’ claims of constant supervision.

      More important than the fact that Audit Associates occasionally occupy

leadership roles is that a review of their more typical tasks reveals that they

regularly rely on advanced knowledge of accountancy, and practice the

judgment and discretion characteristic of their profession.   Plaintiffs argue that

Audit Associates do not “draw conclusions” or “determine sufficiency of audit



3
   The “in‐charge” is the audit team member expected to be the “day‐to‐day
operator” of an audit engagement.

                                          26
evidence” in the performance of their duties. Id. at 2067‐68; see also Appellant’s

Br. at 39 (Audit Associates’ “primary duty [does] not include designing or

determining procedures, deciding what methods to use, making decisions related

to tests, or determining materiality”).  But Audit Associates’ work consists of

tasks such as “testing controls [which] involves obtaining a list of the client’s

controls and redoing the steps,” which itself “entails filling out a template form

located on KPMG’s system and inputting information onto it,” or performing

walk‐throughs, which the plaintiffs describe as consisting of five distinct steps

such as interviewing clients and seeking supporting documentation to assess

client controls, then documenting the process in work papers, J. A. at 2069.  In

describing the production of such work papers, one of the essential products

produced by Audit Associates, plaintiffs assert that Audit Associates merely

“document the results” of assessing “client’s control process,” but do not “reach

conclusions about the effectiveness of those controls.” Id. at 2078.  Plaintiffs 

describe this documentation process as the result of “going through the audit

steps.”  Id. at 2074.

       Plaintiffs’ effort to characterize their work as not employing advanced

knowledge because each specific step taken in the performance of accounting


                                          27
duties was, in isolation, a narrow and discrete task fails to persuade.  The tasks

performed by Audit Associates are the quintessential activities that form the

basis for an audit opinion, KPMG’s main product.  That the tasks can be broken

down into component parts, and that junior accountants are provided with step‐

by‐step instructions for performing their functions effectively does not mean that

in performing these tasks Audit Associates do not demonstrate the professional

skepticism and trained intellect that is characteristic of professional accountants. 

Breaking down tasks into their component parts so that they can be described in

the most banal way possible obscures the judgment that is called for in

determining if workers are learned professionals.  Thus, the diagnostic process of

even the most skilled physician can be described as speaking with patients,

examining their bodies, and recording the resulting observations; online

protocols and checklists are available to structure interviews and observation and

to identify factors relevant to diagnosis and treatment, and such devices may be

especially useful to a doctor at the beginning of her career.  Such facts hardly

suggests that the doctor is not acting as a medical professional, that the use of

advanced knowledge and exercise of professional judgment is not involved in

making the necessary observations and deciding whether those observations


                                         28
match criteria in a textbook, or that someone without the professional training

would be able to perform the same tasks as successfully simply by following the

protocols and instructions in a rote fashion. 

      What counts is the application of professional judgment to the

observations that are made.  Plaintiffs admit that Audit Associates must bring a

“questioning mind,” Id. at 2058, to the performance of their duties; the exercise of

such questioning, informed by the mindset of a trained accountant (a training to

which we return in discussing the educational requirement below), utilized in the

performance of core accounting tasks, is the very definition of the professional

skepticism of an accountant.  Plaintiffs’ own description of their work indicates

that they collected and analyzed information from clients and produced written

work product requiring judgment analogous to that exercised by the pharmacists

in De Jesús‐Rentas and the financial manager in Piscione, and that the Audit

Associates did more than tabulate data or maintain books.  

      Plaintiffs’ fundamental error is to confuse being an entry‐level member of a

profession with not being a professional at all.4  Audit Associates are the most


4
   It is worth noting in this respect that “Audit Associate” is a rung on a ladder to
the higher reaches of the profession, not a separate job classification into which
less highly‐trained or highly‐skilled applicants are hired and in which they are

                                         29
junior members of the team, and it is hardly surprising that they do not make

high‐level decisions central to KPMG’s business.  Yet unlike the administrative

worker or executive exemptions to the FLSA, the learned profession exemption

does not require that the professional reach conclusions that guide or alter the

course of business.  The critical question is whether the workers act in a manner

that reflects knowledge and requires judgments characteristic of a worker

practicing that particular profession.  Here, by testing controls, performing

inventory reviews, and ultimately replicating the audit process in each work

paper, Audit Associates clearly did so by engaging with the audit process in a

critical manner.

      The junior status of Audit Associates explains the existence of guidelines

and supervision to assist their work.  A professional firm understandably uses

guidelines and protocols of various kinds to provide training and structure for

novice employees, and to indicate how they should perform their duties.5  The



expected to remain.  The record is clear, and the sides do not dispute, that Audit
Associates who meet expectations are routinely promoted to Senior Associate
after two years.
5
   Indeed, even experienced professionals, from airline pilots to surgeons, utilize
checklists and standardized protocols in order to improve their performance and
avoid mistakes.  

                                         30
caselaw makes clear that the utilization of such guidelines does not remove the

professional quality from work that requires specialized knowledge, where that

specialized knowledge pervades the performance of the work, and the workers,

when they observe a situation or fact beyond the bounds of normal procedures,

must take action that deviates from the guidelines.  See De Jesús‐Rentas, 400 F.3d

at 76 (“Appellants admit that their ultimate duty is to assure patient health, and

that they depart from the [standard operating procedures], if necessary, to meet

this responsibility.  Thus, appellants maintain discretion to decide when to

depart from the [standard operating procedures].”); Owsley, 187 F.3d at 527

(“existence of standard procedures and guidelines” did not deprive athletic

trainers of the need to “make decisions about problems to which there were often

no recognized or established answers,” and they thus exercised professional

discretion (internal quotation marks omitted)).  That is precisely the role expected

of Audit Associates – performance of tasks which may be significantly

predetermined, but with a perpetual diligence founded in specialized knowledge

that can compel informed deviation from such guidelines. 

      Plaintiffs’ argument regarding the impact of the supervision and review of

Audit Associates’ work product by more senior accountants is similarly


                                         31
unpersuasive.  Plaintiffs assert that, in their reviews of client controls, Audit

Associates do no more than “pass on the information they obtain in work papers

to more senior team members who reach conclusions and make determinations

with respect to that information.”  J. A. at 2082.  Supervision of junior

professionals by more experienced senior colleagues is normal in many

hierarchically organized professional firms and institutions, from hospitals to law

firms to investment banks.  Such supervision ensures quality work for clients and

provides training and feedback to the less experienced professionals, and does

not relegate the junior professionals to the role or status of non‐professional

staff.6  Even by the plaintiffs’ own description, supervision does not deprive

Audit Associates of the need to assiduously and consistently apply the

skepticism characteristic of the accounting profession.  

      Plaintiffs’ argument that Audit Associates lack discretion because they are

expected to seek guidance or supervision from more senior colleagues “if

evidence obtained is conflicting, key evidence is not available, [Audit Associates]


6
   Indeed, hierarchical review is admittedly universal at KPMG, which, “adheres
to audit standards that require appropriate supervision and review of the work
of assistants — who are everyone other than the lead partner.”  J. A. at 2101.  That
“[a]ll work that is prepared by Audit Associates is reviewed by another member
of the engagement team,” id., reflects this policy.

                                          32
lack experience or expertise in a subject matter, they don’t understand why a

procedure is being performed, or ‘something just does not ‘feel right,’” 

Appellant’s Br. at 16 (brackets in original omitted), misconceives the nature of

professional judgment.  As in De Jesús‐Rentas and Owsley, Audit Associates

must deploy advanced knowledge and practice professional judgment precisely

in order to identify the unique circumstances that necessitate seeking further

advice.  Accepting plaintiffs’ assertion that “KPMG requires Audit Associates to

bring every error or anomaly that they encounter to the attention of a more senior

team member who tells them what to do,” J. A. at 2058‐59, the identification of

errors or anomalies during the audit process itself is an exercise of accounting

knowledge and professional judgment that a non‐accountant would not possess. 

It is a hallmark of informed professional judgment to understand when a

problem can be dealt with by the professional herself, and when the issue needs

to be brought to the attention of a senior colleague with greater experience,

wisdom, or authority. 

      Most centrally, plaintiffs offer no facts or arguments to explain how Audit

Associates could have acted as anything other than accountants in performing

the review of client procedures and producing the work papers, foundational


                                        33
duties in the production of audit reports.  Plaintiffs’ characterization of the

review of Audit Associates’ work depends upon an arbitrary distinction between

Audit Associates who do no more than “obtain and document” information

when they gather information and produce work papers, and their supervisors

who, in their review of such work papers, “reach conclusions and make

determinations.”  Id. at 2074.  We are unpersuaded by the argument that when

Audit Associates consider evidence which they themselves have collected to

produce work papers, they perform only a rote process, but that when more

senior members of the audit team review the same work papers, their exertions,

however rooted in greater experience and sophistication, suddenly becomes the

work of an entirely different profession.  The Department of Labor Regulations

distinguish between those who “perform similar job duties” to certified public

accountants, who may qualify as learned professionals, and mere “accounting

clerks, bookkeepers, and other employees who normally perform a great deal of

routine work,” who generally will not.  29 C.F.R. § 541.301(e)(5).  We have little

difficulty finding that Audit Associates fall into the former category.  

      To the extent plaintiffs argue that their various contentions raise disputed

issues of fact requiring denial of summary judgment, they misconceive the nature


                                          34
of the inquiry.  As we noted above, what plaintiffs do on the job is a question of

fact, Ramos, 687 F.3d at 558, and in this case there is no dispute about that. 

“[W]hether their particular activities exclude[] them from the overtime benefits of

the FLSA,” however – in this case, whether plaintiffs’ duties satisfy the advanced

knowledge requirement of the learned professional exemption – is a question of

law.  Id., quoting Icicle Seafoods, 475 U.S. at 714.  The various arguments we have

considered and rejected do not present issues of fact.  They are not arguments

about what plaintiffs do, but about how what they do should be characterized in

light of established legal criteria.  The district court appropriately addressed

those arguments, and correctly concluded that plaintiffs’ admitted job

responsibilities call for the advanced knowledge of, and the exercise of

professional judgment and discretion characteristic of, a trained accountant.  

III.    A Prolonged Course of Specialized Intellectual Instruction

        That Audit Associates exercise discretion and judgment in the performance

of their duties satisfies only one of the two disputed requirements.  To be

classified as learned professionals, plaintiffs must also employ advanced

knowledge of accounting that is “customarily acquired by a prolonged course of

specialized intellectual instruction,” 29 C.F.R. § 541.301(b).  Plaintiffs argue that


                                          35
while the core accounting education Audit Associates generally received “might

be helpful to . . . entry‐level Audit Associate[s], [such education was] not necessary

to allow them to perform their work.”  Appellant’s Br. at 47.   They contend that

Audit Associates learn the skills they need through initial training and on‐the‐job

instruction provided by KPMG. 

      As with the “advanced knowledge” issue, we find little guidance in our

own case law about the parameters of the education requirement.  However, the

treatment of the education requirement by other circuits – which we find

persuasive – indicates that the requirement will usually be satisfied by a few

years of relevant, specialized training, and suggests that a bachelor’s degree in a

germane field suffices.  See, e.g., Reich v. Wyoming, 993 F.2d 739, 741 (10th Cir.

1993) (educational prong satisfied where game wardens “required to have a

baccalaureate degree in wildlife management, wildlife biology, or a closely

related field”); Rutlin, 220 F.3d at 742 (two years of college including related

scientific training, year of morturary science school, and passage of state

examination deemed sufficient); Owsley, 187 F.3d at 524 (bachelor’s degree in

any field, five 3‐hour credit courses specifically directed towards athletic training,

1800 hours of apprenticeship training, and C.P.R. test deemed sufficient).  


                                          36
      In contrast, the requirement will not be satisfied by generic non‐specialized

educational requirements, see, e.g., Dybach v. Fla. Dept. of Corrections, 942 F.2d

1562, 1565 (11th Cir. 1991) (bachelor’s in any field not sufficient to satisfy

specialized instruction prong for probation officers), nor by didactic hands‐on

training, even if specialized and intensive, see, e.g., Vela v. City of Houston, 276

F.3d 659, 675 (5th Cir. 2001) (lack of educational requirement combined with 1080

combined field work and didactic training insufficient to satisfy learned

professional prong for emergency medical technicians), nor by a combination of

generic education and specialized apprenticeship, see Fife v. Harmon, 171 F.3d

1173, 1177 (8th Cir. 1999) (“combination of experience and education” from

“general academic education and from an apprenticeship” insufficient to satisfy

education prong for airfield supervisors).  

      The central facts are not in dispute here.  Plaintiffs admit that Audit

Associates hired by KPMG are generally required to be either eligible or nearly

eligible to become licensed as  Certified Public Accountants (“CPAs”),  J. A. at

2040, and that in actual fact the “vast majority of Audit Associates had

accounting degrees and were eligible to take the CPA exam,” Appellant’s Br. at




                                          37
46 n.6.7   

       In Young v. Cooper Cameron Corp., we stated “the word ‘customarily’ is

key” in assessing satisfaction of the prolonged educational requirement, and then

quoted from the regulation:

              The word ‘customarily’ implies that in the vast majority
              of cases the specific academic training is a prerequisite
              for entrance into the profession. It makes the exemption
              available to the occasional lawyer who has not gone to
              law school, or the occasional chemist who is not the
              possessor of a degree in chemistry, etc., but it does not
              include the members of such quasi‐professions as
              journalism in which the bulk of the employees have
              acquired their skill by experience rather than by any
              formal specialized training.

586 F.3d 201, 205 (2d Cir. 2009), quoting 29 C.F.R. § 541.301(d).  Thus, the critical

inquiry is not whether there might be a single Audit Associate who does not

satisfy a specific set of academic requirements, but whether the “vast majority” of

Audit Associates required a prolonged, specialized education to fulfill their role



7
   The record reveals Audit Associates’ qualifications in more detail – of the 1096
Audit Associates who opted to join this action, 82% have earned either graduate
or undergraduate degrees in accounting, and an additional 14% have earned
degrees in related fields which establish CPA eligibility.  Of the remaining 4%,
nearly all have a minor or certificate in accounting, and of the three who did not,
two are CPA‐eligible via other means and one was already a licensed CPA prior
to joining KPMG.  J. A. at 1387. 

                                          38
as accountants.  In light of their formidable educational qualifications, it is

indisputable that the vast majority of Audit Associates received such an

education, and we reject plaintiffs’ argument that KPMG’s willingness to hire

“even one Audit Associate who did not have an accounting degree,” Appellant’s

Br. at 47, creates a material fact issue regarding whether Audit Associates

“require advanced accounting knowledge.”  

      More substantive, though equally unavailing, is plaintiffs’ argument that

however well‐educated Audit Associates are, their actual work does not call on

whatever advanced knowledge they have acquired in their course of study, but

only on KPMG’s own materials and internal training.  Here at least plaintiffs are

right on the law: if journalists are not “learned professionals” because they

acquire their skills on the job, see Young, 586 F.3d at 205, a newspaper cannot

deprive them of overtime pay by arbitrarily setting a PhD in literary studies as a

condition of hiring.  See also Dybach, 942 F.2d at 1565‐66 (where requirement that

probation officer have a B.A. degree could be satisfied by “degree in nuclear

physics, or be in corrections, or be in physical education, or basket weaving,” the

degree did not provide a “high degree of specialized training” relevant to the job,

and educational requirement for professional exemption could not be satisfied


                                          39
(internal quotation marks omitted)).  Thus, plaintiffs’ argument might be availing

if KPMG hired as Audit Associates only candidates who had bachelors’ degrees

in accounting or the equivalent, but then set them to work in a non‐professional

capacity to exercise skills that could have been taught to any high school or

college graduate via short‐term in‐house training.

      The argument founders on the facts, however.  In light of our conclusion

that Audit Associates exercise the discretion and judgment characteristic of the

learned professional, the plaintiffs must argue that Audit Associates gain the

necessary knowledge to act as accountants through a one‐week introductory

training course, followed by on‐the‐job training.  Plaintiffs are unable to raise a

genuine issue of fact about this, citing only the conclusory opinion of one of the

lead plaintiffs herself that on the job training, not prior knowledge, informed

Audit Associates’ conduct.  An examination of the training materials in the

record makes sufficiently plain that the average classics or biochemistry major

could not understand the materials, or develop the requisite understanding of the

audit function, on the basis of a brief training period.

      We thus conclude that the Audit Associates receive the training necessary

to work as accountants through a prolonged course of specialized instruction,


                                          40
and thus satisfy the final element of the learned professional test.  We need not

determine the minimum amount of education necessary to satisfy this

requirement; we hold only that KPMG Audit Associates clearly satisfied it.  

IV.    The District Court’s Denial of Further Discovery

       Finally, plaintiffs argue that summary judgment was premature, and that

they should have been granted further opportunity for discovery.  We review the

district court’s decision with respect to discovery for abuse of discretion. 

Paddington Partners v. Bouchard, 34 F.3d 1132, 1137 (2d Cir. 1994).  A “trial court

enjoys wide discretion in its handling of pre‐trial discovery,” and we will

“reverse a district court’s discovery ruling only upon a clear showing of an abuse

of discretion.”  Wills v. Amerada Hess Corp., 379 F.3d 32, 51 (2d Cir. 2004).

       Here, the district court proposed limited discovery on the specific issue of

whether the Audit Associates were exempt professionals, before moving on to

further discovery.   The judge articulated the relationship between the discovery

plan and the possibility of the case being resolved as a matter of law without

ambiguity:

             It doesn’t make sense to go off and do the whole
             entirety of discovery on every issue that could
             conceivably be raised in this case if the case is going to
             end up standing or falling on is there really an issue

                                          41
             about whether these people are professionals . . .  it
             makes the most intuitive sense to me for . . . the
             propopents of the position that [Audit Associates] fall
             within an exemption to come forward with their
             evidence and say . . . as a matter of law these people are
             professionals.

J. A. at 614‐15.  Plaintiffs’ counsel explicitly approved of this plan.  Id. at 615

(“That makes sense to me.”).  The district court’s sensible reasoning, and

plaintiffs’ agreement with the plan to take limited discovery to resolve a the

threshold issue of Audit Associates’ status as exempt professionals, supports the

conclusion that the district court did not abuse its discretion.

      Furthermore, the discovery and subsequent record here has produced

sufficient evidence to resolve the threshold issue of the applicability of the

professional exemption.  Since “only disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of

summary judgment,” Demery v. Extebank Deferred Comp. Plan (B), 216 F.3d 283,

286 (2d Cir. 2000) (alteration omitted), it is unclear how further evidence might

aid plaintiffs.  The discovery on the relevant issue here has been “extensive,”

Contemporary Mission, Inc. v. N. Y. Times. Co., 842 F.2d 612, 622 (2d Cir. 1988),

and we cannot conclude that the district court abused its discretion in halting

discovery at the time that it did.

                                           42
                                  CONCLUSION

      In sum, our review of the case leads to the conclusion that plaintiffs are, in

the broad sense as well as through a fine‐grained analysis of the Department of

Labor regulations, not the type of worker that the FLSA was designed to protect. 

To adapt a persuasive observation from one of our prior cases, “[t]he FLSA is

properly considered a shield to protect unwary workers; it is not a sword by

which [professionals] at the pinnacle of accomplishment and prestige in [their

profession] may obtain a benefit from their employer for which they did not

bargain. . . . [W]e think that the DOL interpretative guidelines should be read in

an effort to promote the FLSA’s purpose, not to frustrate it.”  Freeman v. Nat’l

Broad. Co., Inc., 80 F.3d 78, 86 (2d Cir. 1996).  Our review has demonstrated that

Audit Associates, while early in their careers, are precisely the types of

professionals the regulations seek to exempt from FLSA – well‐compensated

professionals at a top national accountancy practice, performing core

accountancy tasks.  

      We thus conclude that, for the purposes of 29 C.F.R § 541.301, Audit

Associates are learned professionals who perform work requiring advanced

knowledge requiring the consistent exercise of discretion and judgment, and who


                                         43
have customarily received this advanced knowledge through a prolonged course

of specialized intellectual instruction.  They are thus learned professionals, and

exempt from the FLSA overtime requirements.  Having found the plaintiffs’ other

arguments to be without merit, the judgment of the district court is AFFIRMED.  




                                         44